In an action to recover damages for personal injuries, etc., the defendant Thomas Wlazlo appeals from an order of the Supreme Court, Suffolk County (McCarthy, J.), entered November 16, 1988, which denied his motion to compel the plaintiff's to produce X-rays, CAT scans and magnetic resonance images at the office of his physician.
Ordered that the order is affirmed, without costs or disbursements.
Having timely supplied the appellant with duly executed authorizations for him to obtain access to, or copies of, the results of all diagnostic tests performed upon them, the plaintiffs fully satisfied the requirements of CPLR 3120 and 22 NYCRR 202.17. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.